Citation Nr: 0306779	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  94-15 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic-type 
tension headaches, residuals of cervical spine strain and 
residuals of low back strain.

2.  Entitlement to an initial increased (compensable) 
evaluation for status post nephrolithiasis, (previously 
characterized as urolithiasis).

3.  Entitlement to an initial increased (compensable) 
evaluation for status post left 3rd metatarsal stress 
fracture.

4.  Entitlement to an initial increased (compensable) 
evaluation for chronic left shoulder strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to June 
1990, and on February 6, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In February 1998, after adjudicating other issues the 
pending on appeal, the Board remanded the case to the RO for 
further development and adjudicative actions.

In September 2002 the case was remanded to the RO to afford 
the veteran a Travel Board hearing.  He failed to report for 
the hearing on March 3, 2003.  The RO returned the case to 
the Board without any additional action on the veteran's 
claims.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regulations have been promulgated that give the Board 
discretion to perform internal development in lieu of 
remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).

There are still action, however, that must be accomplished at 
the RO level because the required action takes place there or 
because current law requires it.  One such circumstance is 
where the agency of original jurisdiction has performed 
little or no development.

The CAVC has held that section 5103A as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


